\DOQ\|O’\£J\-l>b->N-‘

NNNNNNNNN»-¢»-¢_-»_,_¢._._¢,_.,_.
OQ\lC\U\-BWN'-‘O\QO°\lO\£/\-BWN'-‘O

 

 

ADAM PAUL LAXALT
Attomey General

GERRI LYNN HARDCASTLE, Bar No. 13142
Deputy Attomey General

Bureau of Litigation

Public Safety Division

100 N. Carson Street

Carson City, NV 89701-4717

Tel: 775-684-1134

Email: ghardcastle@ag.nv.gov

Attorneys for Defendants Romeo Aranas,
Renee Baker, Gloria Carpenter, John Fischer,

and Michael Koehn
UNITED'STATES DISTRICT COURT
D STRICT OF NEVADA
INGINIO HERNANDEZ,
_ , Case No. 3:16-cv-00606~MMD-CBC
Plamtiff, l
|
V- § DEFENDANTS MOTION FOR
. ENLARGEMENT OF TIME TO FILE
ROMEO ARANAS, et al~ MOTION FOR SUMMARY JUDGMENT
_ (Second Request)
Defendant§.

 

 

Defendants Romeo Aranas, Renee Baker, Gloria Carpenter, John Fischer, and Michael Koehn, by
and through counsel, Adam Paul Laxailt, Attomey General of the State of Nevada, and Gerri Lynn
Hardcastle, Deputy Attomey General, he eby move this honorable Court for an enlargement of time to tile
their motion for summary judgment is motion is made and based on Fed. R. Civ. P. 6(b)(l), the
following memorandum of points and a thorities, and all pleadings and papers on file herein.

MEMORAND OF POINTS AND AUTHORITIES
l. RELEVANT PROCEDURAL HISTORY

This case is a pro se inmate civil rights action pursuant to 42 U.S.C. § 1983. ECF No. 8. Plaintiff,
lnginio Hemandez (Plaintiff), is an inmate in the lawful custody of the Nevada Department of Corrections
(NDOC). Id. at 1. He alleges that Defendants, Romeo Aranas, Renee Baker, Gloria Carpenter, John
Fischer, and Michael Koehn (collectively, Defendants), violated his right to be free from cruel and

unusual punishment under the Eighth Amendment to the U.S. Constitution. ECF No. 7 at 8.

1

 

\D¢Q\IO\U\AL»JN'-‘

NNNNNNNNNo-d¢_»o_»-‘o_¢a_¢__¢o_¢o_
O°\l°\§h-§WN'_O\$O°\]O\LIIAWN'-‘O

 

 

Specifically, Plaintiff claims that Defendants were deliberately indifferent to his serious medical needs.
Id.

On September 4, 2018, Defendants filed their Motion for Enlargement of Time to File Motion
for Summary Judgment. ECF No. 42. This Honorable Court granted Defendants’ motion and allowed
them up to and including Friday, November 2, 2018, to file a motion for summary judgment ECF No.
43. Defendants and their counsel have diligently sought to comply with the extended deadline.
However, their counsel was unfortunately out of the jurisdiction on annual leave from October 26, 2018
until November 2, 2018, at 1:00 a.m. Que to counsel’s absence, Defendants need a short enlargement
of time to complete their motion for sujmmary judgment Therefore, Defendants respectfully request
that this Honorable Court allow them up to and including Monday, November 5, 2018, to file their
dispositive motion.

II. LEGAL STANDARD

District courts have inherent power to control their dockets. Hamilton Copper & Steel Corp. v.

Primary Steel, Inc., 898 F.2d 1428, 1429 (9th Cir. 1990); Oliva v. Sullivan, 958 F.2d 272, 273 (9th Cir.

1992). Fed. R. Civ. P. 6(b)(l) governs ehlargements of time and provides as follows:

When an act may or must be done within a specified time, the court may,
for good cause, extend the time: (A) with or without motion or notice if
the court acts, or if a request is made, before the original time or its
extension expires; or (B)§on motion made after the time has expired if the
party failed to act because of excusable neglect.

“The proper procedure, when a ditional time for any purpose is needed, is to present to the
Court a timely request for an extensio before the time fixed has expired (i.e., a request presented
before the time then fixed for the purpoie in question has expired).” Canup v. Miss. Valley Barge Line
Co., 31 F.R.D. 282, 283 (D.Pa. 1962). 'i`he Canup Court explained that “the practicalities of life” (such
as an attorney’s “conflicting professional engagements” or personal commitments such as vacations,
farnin activities, illnesses, or death) often necessitate an enlargement of time to comply with a court
deadline. Id. Extensions of time “usually are granted upon a showing of good cause, if timely made.”
Creedon v. Taubman, 8 F.R.D. 268, 269 (D.Ohio 1947). The good cause standard considers a party’s

diligence in seeking the continuance or extension. See, e.g., Johnson v. Mammoth Recreations, Inc.,

975 F.2d 604, 609 (9th Cir. 1992).

 

\OO°\|O\Ud-l>b~)l\.)_¢

NNNNNNNNN¢-‘¢-¢»-‘o-»-¢o_»_o-»¢_¢._
GQ\lQ\Lh-l>bJN'-‘O\COQ\IO\U\-PWN'-‘O

 

 

III. DISCUSSION

Here, Defendants request that this Court again enlarge their time to submit a motion for summary
judgment and allow them up to and including Monday, November 5, 2018, to file their motion. This
enlargement of time is necessitated by counsel’s unfortunate but necessary absence from the jurisdiction
from October 26, 2018 until November 2, 2018. Defendants and their counsel worked diligently to
comply with this Court’s November 2, 2018 deadline, but counsel’s absence prevents them from doing
so. Accordingly, Defendants assert that tihey have demonstrated good cause for a second enlargement of
time, Moreover, the requested enlargement is relatively short. Therefore, it should not unfairly
prejudice Plaintiff or significantly delay these proceedings.
IV. CONCLUSI()N

Defendants assert that they have demonstrated good cause for this Court to enlarge the time for
them to file their motion for summary judgment. Thus, Defendants respectfully request that this
Honorable Court grant the instant motion for enlargement of time and allow them up to and including
November 5, 2018, to file their dispositive motion.

DATED this 2nd day of November, 2018.

ADAM PAUL LAXALT
Attorney General

  

State of Nevada
Bureau of Litigation
Public Safety Division

Attorneys for Defendants

WMM§(M 55 h’"'¢'

 

 

\OO°\)O\U\AWN'-‘

NNNNNNNNNv-o-‘o-¢o-¢o-¢o-¢»-¢_o._»,_¢
O°\IO\Lh-PWN_‘O\CO°\)G\Lh-PWN'-‘O

 

 

CERTIFICATE OF SERVICE
I certify that I am an employee of the Off`lce of the Attorney General, State of Nevada, and that
on this 2nd day of November, 2018, I caused to be served a copy of the foregoing, DEFENDANTS
MOTION FOR ENLARGEMENT OF TIME TO FILE MOTION FOR SUMMARY
JUDGMENT (Second Request), by U.S. District Court CM/CFE Electronic Filing to:

Inginio Hernandez #59072
Care of LCC Law Librarian
Lovelock Correctional Center
1200 Prison Road

Lovelock, NV 89419
lcclawlibrary@doc.nv.gov

i\ .
\\-» “;~'~\.1\.\~\ T’\" ""t§‘\“t\!).l.v

An employee of the
Offlce of the Attorney General

 

